Name: Commission Regulation (EC) No 554/1999 of 12 March 1999 on the transport of wholly milled rice to Russia
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product;  trade
 Date Published: nan

 EN Official Journal of the European Communities15. 3. 1999 L 68/5 COMMISSION REGULATION (EC) No 554/1999 of 12 March 1999 on the transport of wholly milled rice to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down the general rules for application of Regulation (EC) No 2802/98; Whereas Commission Regulation (EC) No 553/1999 (3) has opened a second invitation to tender for a second delivery to Community ports of several lots of wholly milled rice amounting to a total of 15 000 tonnes; whereas a new invitation to tender should be opened for the supply of transport for this quantity of wholly milled rice from Community ports to Russia; Whereas the total quantity of 15 000 tonnes should be supplied in two separate lots; Whereas the specific conditions applying to this supply should be laid down, in addition to the provisions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport for a total of 15 000 tonnes of wholly milled rice in two separate lots of 5 000 tonnes and 10 000 tonnes (net weight), as described in Annex I, to be conducted as a supply referred to in Article 2(1)(b) of Regulation (EC) No 111/1999, in accordance with both that Regulation and this Regulation. Article 2 1. For each lot, supply shall comprise:  taking-over at the stage laid down in paragraph 2,  transport by appropriate means to the places of des- tination within the time limits laid down in Annex I. 2. The lots of wholly milled rice shall be held for the successful tenderers, for loading free on board, in accord- ance with the following: (a) Lot 1: 5 000 tonnes of round-grain wholly milled rice held for the successful tenderer at a Spanish port from 15 April 1999; (b) Lot 2:  5 000 tonnes of round-grain wholly milled rice held for the successful tenderer at an Italian port from 26 April 1999;  5 000 tonnes of round-grain wholly milled rice held for the successful tenderer at an Italian port from 3 May 1999. Beyond ten days after the dates referred to above, the successful tenderer shall refund the Commission any costs incurred by it as a result of the delay in take-over (waiting, insurance, security, guarantees, etc.) as provided for in Article 5(1)(f)(4) of Regulation (EC) No 111/1999. Article 3 1. Tenders shall be submitted to the following agencies whose addresses are listed in Annex II:  for lot No 1: the Spanish intervention agency;  for lot No 2: the Italian intervention agency. The time limit for lodging tenders shall expire on 23 March 1999 at 12 noon (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be submitted for a second period expiring on 9 April 1999 at 12 noon (Brussels time). In this case, all the dates fixed in Article 2 and Annex I shall be extended by 14 days. 2. The tender shall include the cost of transporting an entire consignment to be taken over at the port identified in Article 2(2) and of supplying it to the destination laid down in Annex I. (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 14, 19. 1. 1999, p. 3. (3) See page 1 of this Official Journal. EN Official Journal of the European Communities 15. 3. 1999L 68/6 Article 4 1. The tendering security shall be EUR 25 per tonne of wholly milled rice for delivery. 2. The supply security shall be EUR 632 per tonne of wholly milled rice for delivery. The security must be lodged for the relevant lot with the intervention agency referred to in Article 3, in accordance with Article 7(1) of Regulation (EC) No 111/1999. Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999 shall be issued by the representative of the recipient country at the places of destination and by the authorities indicated in Annex III. Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999, the payment on account shall be made on presentation of a certificate of removal relating to the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 30 days of presenting the application for a payment on account, together with the requisite supporting documents. Article 7 The successful tenderer shall ensure that the special stamp shown in the Annex to Regulation (EC) No 385/ 1999 (1) is inserted in the transport documents. Article 8 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 46, 20. 2. 1999, p. 48. EN Official Journal of the European Communities15. 3. 1999 L 68/7 ANNEX I Lot No I  5 000 tonnes of round-grain, wholly milled rice, for St Petersburg departing from a Spanish port.  Delivery stage: goods not unloaded.  Final date for arrival in the port of St Petersburg: 3 May 1999. Lot No 2 (a)  5 000 tonnes of round-grain, wholly milled rice, for St Petersburg, departing from an Italian port.  Delivery stage: goods not unloaded.  Final date for arrival in the port of St Petersburg: 21 May 1999. (b)  5 000 tonnes of round-grain, wholly milled rice, for Novorossiysk, departing from an Italian port.  Delivery stage: goods not unloaded.  Final date for arrival in the port of Novorossiysk: 19 May 1999. ANNEX II Lot No 1 Address of intervention agency: FEGA Fondo EspaÃ ±ol de GarantÃ ­a Agraria C/Beneficencia no 8 E-28002 Madrid Tel.: (00-34) 913 47 65 40 Fax: (00-34) 915 32 30 02 Lot No 2 Address of intervention agency: Ente Nazionale Risi Piazza Pio XI, 1 I-20123 Milano Tel.: (00-39) 287 41 54 Fax: (00-39) 286 13 72 EN Official Journal of the European Communities 15. 3. 1999L 68/8 ANNEX III Authority authorised to issue the take-over certificate: VAO RAZNOIMPORT' 43, Bld. 2, Lomonosovsky avenue 113324 Moscow Russia 1. Location of take-over: St Petersburg Authorised person: Vitali I. Shevelev 2. Location of take-over: Novorossiysk Authorised person: Pavel V. Kutuzov